DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I and the species: dysmenorrhea, premenstrual syndrome, and menstrual irregularity in the reply filed on 07/22/2021 is acknowledged.
Examiner acknowledges the applicant’s canceling of claims 6 and 10-12 and the amendments made to claims 1 and 7 in the reply filed on 07/22/2021.
Examiner acknowledges the amendments made to claims 1 and 7 and the canceling of claims 2-4 and 8 filed on 11/19/2021.
Claims 1, 5, 7 and 9 are being examined on the merits.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite Sarcodon aspratus extract. The first step of the eligibility analysis evaluates whether the claim falls within a 
The claim only recites the naturally occurring components found within fungi. Fungal extracts are made by partitioning the starting plant material into separate compositions based upon some property such as solubility in a solvent, with the soluble compounds being in one composition and the insoluble being in another composition, which compositions are then generally separated into the solvent extract of that fungus versus the insoluble material composition that is generally discarded. Each composition has a different subset of the compounds originally present in the plant material. Fungal extracts are purified by removing unwanted fungal material from the remaining solvents. The closest naturally occurring counterparts of extracts are the same compounds found within the extract that are found in the plant in an unseparated form, even when purified, which is chemically identical to the extracted compounds. All of these are naturally occurring in nature and are not markedly different from its naturally occurring counterpart in its natural state. The properties of the nature-based product as claimed are not markedly different than the properties of these naturally occurring counterparts found in nature as these activities would inherently be found within the plants they come from. The components which would give the activities claimed in the instant invention would inherently do the same in nature as there has been nothing done in the instant invention that would make them act in any different way. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these components and their activity are already found naturally occurring in nature and the addition of an intended use does not impart any added benefit to the compounds or integrate the composition into a practical application.

Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. The applicant argues that by requiring the multiple steps associated with obtaining an extract to the claim limitations now makes the claimed product a product that is not a product of nature. However as discussed in the above rejection, the extraction steps are only a Sarcodon aspratus at certain temperatures and times with a specific solvent does not change the judicial exception in any way that would impart any markedly different characteristics to the judicial exception. It also does not incorporate it into a practical application and the claims do not amount to significantly more than the judicial exception as discussed above. The new limitations only describe the steps in which to remove certain components from the judicial exception and so the rejection is maintained for the same reasons as described in the previous action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (KR20160108771A) and Nootropics (https://nootropicsdepot.com/articles/mushroom-extracts-whole-fruiting-bodies-vs-mycelium-on-grain/#:~:text=Fruiting%20bodies%20offer%20a%20much,of%20the%20mushroom's%20nutritional%20components.). This claim is modified from a 35 U.S.C. 102(a)(1) rejection  to a 35 U.S.C. 103 rejection due to the amendments filed on 11/19/2021.
Yu teaches a pharmaceutical composition comprising Sarcodon aspratrus extract and also discloses that the extract is obtained through 50% to 70% of ethanol extract (see abstract Sarcodon aspratus. Although Yu teaches extracting 2 to 5 times for the non-polar fraction (see page 3, 1st para.), the same logic can be applied to the polar fraction and the amount of extraction times and specific temperatures during the extraction process can be optimized to further enrich or more quickly extract the components form the extract.  It would ultimately extract out the same components from the Sarcodon aspratus which is the polar fraction of the extract. Thus the composition comprising Sarcodon aspratus would be the same. 
The claims have been amended to product-by-process claims and the analysis for the invention is done on the end product itself. The product as claimed is the same as the product of the relied upon prior art which is a polar extract of Sarcodon aspratus. 
Yu also discloses a health functional food which comprises an ethanol extract of Sarcodon aspratus (see page 4, para 5 and 7).
Yu does not disclose that the composition be used to treat gynecological diseases such as dysmenorrhea, premenstrual syndrome or menstrual irregularity, however Yu teaches the structural components of the composition and the diseases that it is suggested for are only intended uses. Also as discusses in the MPEP section 2112(I) "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 

Nootropics teaches that fruiting bodies offer a much more effective, high-quality product than mycelium extracts. Fruiting bodies are considered “full spectrum” as they provide a wider array of the mushroom’s nutritional components (see bottom of page 2).
Therefore it would have been obvious to a person having ordinary skill in the art at the effective filing date to extract from the Sarcodon aspratus fruiting bodies as opposed to the mycelium for the composition taught by Yu, because as taught by Nootropics the fruiting bodies offer a much more effective high quality extract. It would have further been obvious to optimize the ranges of temperatures and extracting times to the instantly taught ranges because doing so would further enrich the active components.
There would be a reasonable expectation of success at arriving at the instant invention because the composition which is essentially a polar extract of Sarcodon aspratus is already taught in the art.

Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. The applicant argues that the relied upon art does not teach the water extract of Sarcodon aspratus being used to treat gynecological diseases, however as discussed above the extract of the prior art would ultimately include water in the solvent for the extraction process. If the claims were to exclude ethanol as part of the solvent then the applicant would have to write them in such a way that would make it clear that this was the case. As the claims are .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMAN             Examiner, Art Unit 1655                                                                                                                                                                                           

/TERRY A MCKELVEY/             Supervisory Patent Examiner, Art Unit 1655